Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a 371 application of PCT/ US16/065501 filed 12/08/2016.  As filed, Claims 1-20 are currently pending in the instant application and are subject to the following lack of unity restriction requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-10, drawn to a method for separating a fluorocarboxylic acid and a carboxylic acid, said method comprising: (a) separating a feed stream comprising said fluorocarboxylic acid and said carboxylic acid in a first separation zone to provide at least a first pure component stream and a first mixed component stream, wherein said first separation zone comprises one of a distillation zone and a crystallization zone; (b) separating at least a portion of said first mixed component stream in a second separation zone to provide at least a second pure component stream and a second mixed component stream, wherein said second separation zone comprises the other of a distillation zone and a crystallization zone; and (c) recycling at least a portion of said second mixed component stream from said second separation zone to said first separation zone.
Group II, claims 11-17, drawn to a method for separating a fluorocarboxylic acid and a carboxylic acid, said method comprising: (a) introducing a first fluid stream comprising at least one fluorocarboxylic acid and at least one carboxylic acid into a distillation zone; (b) separating said first fluid stream in said distillation zone to provide an overhead stream and a bottoms stream; (c) introducing at least a portion of said bottoms stream into a crystallization zone; (d) separating at least a portion of said bottoms stream in said crystallization zone to form a predominantly solid phase and a predominantly liquid phase; and (e) introducing at least a portion of said predominantly liquid phase into said distillation zone.
Group III, claims 18-20, drawn to as system for separating a fluorocarboxylic acid and a carboxylic acid, said system comprising: a distillation zone for receiving a first fluid stream comprising at least one fluorocarboxylic acid and at least one carboxylic acid, wherein said distillation zone is configured to separate said first fluid stream into a predominantly vapor first pure component overhead stream and a predominantly liquid first mixed component bottoms stream; a crystallization zone for receiving said predominantly liquid first mixed component bottoms stream, wherein said crystallization zone is configured to separate said predominantly liquid first mixed component bottoms stream into a predominantly solid pure component stream and a predominantly liquid mixed component stream; and a recycle conduit for passing at least a portion of said predominantly liquid mixed component stream from said crystallization zone to said distillation zone.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are grouped as follows: 
 Different types of fluorocarboxylic acid and a carboxylic acid for example trifluoroacetic acid and acetic acid as disclose don example 1 of disclosure. 
Applicant is required, in reply to this action, to elect a species or grouping of species to which the claims shall be restricted if no generic claim is finally held to be allowable. The election for species should be consistent such that a starting material will result in a related product.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). 
With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.
As provided in 37 CFR 1.475 (a) “an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
In instant application, the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, they lack the same or corresponding special technical features for the following reasons:
The technical feature of Group I is  a method for separating a fluorocarboxylic acid and a carboxylic acid by steps a-c.
The technical feature of Group II is  a method for separating a fluorocarboxylic acid and a carboxylic acid by steps a-e.
The technical feature of Group III is  a system  for separating a fluorocarboxylic acid and a carboxylic acid comprising distillation zone,  crystallization zone and a recycle conduit.
The common technical feature of Groups I-III is separating a fluorocarboxylic acid and a carboxylic acid by distillation,  crystallization zone and recycle.
The technical feature of Group II is taught Berry et al., Ai Ch. E. Journal, vol 43, July 1997, 1751 (cited by Applicants in IDS). The article by Berry teach a system comprising distillation- crystallization zone suitable for hybrid separation of mixtures (Fig 1 and 4), which system are applicable for separating  a fluorocarboxylic acid and a carboxylic acid by distillation,  crystallization zone and recycle as the instantly claimed system and therefore, instant application does not make a contribution over the prior art. As such, the common technical feature is not a special technical feature. 
Therefore, there is not a special technical feature present which links the claims.
Hence, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept, therefore unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
A telephone call was made to request an oral election to the above restriction requirement, but did not result in an election being made.
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622